Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: azimuth estimation unit, estimated reception signal calculation unit, residual signal calculation unit, determination unit, in claims 1 and 10. See structure for azimuth estimation unit on page 7, lines 3 – 25. 
See structure for estimated reception signal calculation unit on page 14, lines 3 – 9.
See structure for residual signal calculation unit on page 10, lines 10 – 14.
See structure for determination unit on page 10, lines 15 – 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai (US 20070115169).
Regarding claim 1, Kai teaches:
an azimuth estimation unit configured to estimate an arrival azimuth of a radio wave based on a reception signal of a plurality of antennas ( An azimuth-angle-error estimation method according to the present invention may be used to estimate not only the angle error in an azimuth direction but also the angle error in an elevation direction(0024))
an estimated reception signal calculation unit configured to calculate an estimated reception signal based on an estimation result of the arrival azimuth, for comparison with the reception signal (an angle error estimating device that estimates errors of the angles calculated by the radar device based on the relative speeds and the angles of the plural reflecting points(0011))
a residual signal calculation unit configured to calculate a residual signal which is a difference between the reception signal and the estimated reception signal a correcting device 30 which corrects an observed azimuth-angle value of a reflector based on the observed value calculated by the radar device 10 and the estimated azimuth-angle-error value calculated by the azimuth-angle-error estimating device 20, and outputs the correction result (0032)
a determination unit configured to determine whether the estimation result of the arrival azimuth is correct based on the residual signal (a correcting device 30 which corrects an observed azimuth-angle value of a reflector based on the observed value calculated by the radar device 10 and the estimated azimuth-angle-error value calculated by the azimuth-angle-error estimating device 20, and outputs the correction result (0032))



estimating an arrival azimuth of a radio wave based on a reception signal of a plurality of antennas( An azimuth-angle-error estimation method according to the present invention may be used to estimate not only the angle error in an azimuth direction but also the angle error in an elevation direction(0024))
calculating an estimated reception signal based on an estimation result of the arrival azimuth, for comparison with the reception signal (an angle error estimating device that estimates errors of the angles calculated by the radar device based on the relative speeds and the angles of the plural reflecting points(0011))
calculating a residual signal which is a difference between the reception signal and the estimated reception signal a correcting device 30 which corrects an observed azimuth-angle value of a reflector based on the observed value calculated by the radar device 10 and the estimated azimuth-angle-error value calculated by the azimuth-angle-error estimating device 20, and outputs the correction result (0032)
determining whether the estimation result of the arrival azimuth is correct based on the residual signal. (a correcting device 30 which corrects an observed azimuth-angle value of a reflector based on the observed value calculated by the radar device 10 and the estimated azimuth-angle-error value calculated by the azimuth-angle-error estimating device 20, and outputs the correction result (0032)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US 20070115169) in view of Sato (US 20120056773)

Regarding claim 2, Kai teachings the limitations set forth above but fails to teach wherein the determination unit determines whether the estimation result of the arrival azimuth is correct by comparing a power value calculated based on the reception signal with a residual power calculated from the residual signal. However, Sato teaches in this embodiment, the direction analysis is performed using the MUSIC method in which a MUSIC (Multiple Signal Classification) spectrum is determined from power spectrums using an antenna null point having a narrow half-angle value. According to the MUSIC method, the peak point of the MUSIC spectrum represents the direction in which a target candidate is present (0047)
Kai and Sato are considered analogous since they are both in the field of radar signal processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Kai and Sato in order to have a radar system which can use MUSIC spectrum analysis to estimate various information on the object such as angle of arrival (azimuth) and velocity.
Regarding claim 3, Kai teaches the limitations set forth above but fails to teach w herein the power value is an azimuth power calculated based on a complex amplitude of the radio wave coming from the estimated arrival azimuth. However, Sato teaches in this embodiment, the direction analysis is performed using the MUSIC method in which a MUSIC (Multiple Signal Classification) spectrum is determined from power spectrums using an antenna null point having a narrow half-angle value (0047)
Kai and Sato are considered analogous since they are both in the field of radar signal processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Kai and Sato in order to have a radar system which can use MUSIC spectrum analysis to estimate various information on the object such as angle of arrival (azimuth) and velocity.
Regarding claim 4, Kai teaches the limitations set forth above but fails to teach wherein the power value is a power value derived based on a power spectrum obtained by performing Fourier transform on the reception signal. However, Sato teaches In this embodiment, the direction analysis is performed using the MUSIC method in which a MUSIC (Multiple Signal Classification) spectrum is determined from power spectrums using an antenna null point having a narrow half-angle value (0047)
Kai and Sato are considered analogous since they are both in the field of radar signal processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Kai and Sato in order to have a radar system which can use MUSIC spectrum analysis to estimate various information on the object such as angle of arrival (azimuth) and velocity.
Regarding claim 5, Kai further teaches wherein the plurality of antennas are a plurality of virtual antennas based on a combination of a plurality of transmission antennas and a plurality of reception antennas (In one general aspect, the techniques disclosed here feature a radar device, including a radar transmitting circuit that transmits radar signals from a transmission array antenna, and a radar receiving circuit that receives returning wave signals, where the radar signals have been reflected at a target, from a receiving array antenna (0007)).
Regarding claim 6, Kai further teaches wherein the plurality of antennas are a plurality of virtual antennas based on a combination of a plurality of transmission antennas and a plurality of reception antennas (In one general aspect, the techniques disclosed here feature a radar device, including a radar transmitting circuit that transmits radar signals from a transmission array antenna, and a radar receiving circuit that receives returning wave signals, where the radar signals have been reflected at a target, from a receiving array antenna (0007)).
Regarding claim 7, Kai further teaches wherein the plurality of antennas are a plurality of virtual antennas based on a combination of a plurality of transmission antennas and a plurality of reception antennas (In one general aspect, the techniques disclosed here feature a radar device, including a radar transmitting circuit that transmits radar signals from a transmission array antenna, and a radar receiving circuit that receives returning wave signals, where the radar signals have been reflected at a target, from a receiving array antenna (0007)).
Regarding claim 8, Kai further teaches wherein the plurality of antennas are a plurality of virtual antennas based on a combination of a plurality of transmission antennas and a plurality of reception antennas (In one general aspect, the techniques disclosed here feature a radar device, including a radar transmitting circuit that transmits radar signals from a transmission array antenna, and a radar receiving circuit that receives returning wave signals, where the radar signals have been reflected at a target, from a receiving array antenna (0007)).
Regarding claim 9, Kai further teaches a radar device, comprising: the signal processing device according to claim 1; and the plurality of antennas configured to acquire the reception signal (A second configuration receives reflected waves by an array antenna made up of multiple antennas (multiple antenna elements) at the receiving branch, and uses a technique of estimating the arrival angle of reflected waves (direction of arrival (DOA) estimation) by a signal processing algorithm based on reception phase difference as to antenna element spacing(0054))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648